DETAILED ACTION
This action is response to communication:  response to original application filed on 09/06/2019.
Claims 1-12 are currently pending in this application.  
The IDS filed on 09/06/2019 has been accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 2, 4, 6, and 8-10, claim 2 recites “the first processor verifies the second control program and the activation program stored in the one or ore storage devices, and then verifies the first control program stored in the one or more storage devices.”  However, the independent claim already recites verifying the second control program and then verifying the first control program.  It is unclear whether these are additional steps or just referring to the 
	As per claim 9, the claim recites wherein an activiatio program is stored as part of the first control program.  However, as seen in dependent claim 2, the activation program seems to be a program distinct from the first control program (claim 2 recites “devices further store an activation program.”).  It is unclear whether the activiation program as claimed in claim 9 is different or distinct from the first program.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. US Patent Application Publication 2014/0052975 (hereinafter Rodgers), in view of Volp US Patent Application Publication 2007/0113088 (hereinafter Volp). 

As per claim 1, Rodgers teaches an information proessing apparatus comprising: a first processor and a second processor (abstract with multiple CPU; also see paragraphs 37-39 wherein first/second cpu are CPUA/CPUB); and one or more storage devices which are non-volatile storage devices and which store a first control program to be executed by the first processor and a second program to be executed by the second processor (paragraph 38 with multiple codes stored in flash memory); wherein the first processor verifies the second control program stored in the one or more storage devices (paragraph 39 with CPU authenticating code which is to be executed by CPU-B).  
Although Rodgers teaches a processor verifying a control program to be executed by another processor, Rodgers does not explicitly teach verifying the first control program by the first processor (verifying a program to be executed by the processor).  However, a cpu verifying a program to be run by itself is notoriously well known in the art.  For example, see Volp (paragraph 55, Figure 3A, wherein steps are implemented by processor;  see paragraph 59 and 60 with authenticating bootcode and bootcode update; bootcode update stored in nonvolatile memory).
At the time the invention was filed, it would have been obvious to one of ordinary skill I the art to combine the teachings of Rodgers with Volp.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing secure booting (paragraphs 14-15 of Volp). 


As per claim 3, it would have been obvious wherein if power is supplied to the first processor, the first processor starts verification of the second control program stored in the one or more storage devices obvious to one of ordinary skill in the art (Rodgers teaches the first processor verifying the code of the second processor – see rejection of claim 1; obvious to one of ordinary skill in the art to perform steps after a power-up, as a processor needs power to perform operations; see Volp Figure 3A and throughout wherein processors begin authentication steps after a power-up).
As per clam 4, it would have been obvious over the Rodgers combination wherein if the first processor confirms that the second control program and the activation program are valid, the first processor executes the activation program (Rodgers abstract, paragraph 39 and throughout wherein after code is authenticated, second processor may boot).
As per claim 5, it would have been obvious over the Rodgers combination wherein if the second processor is activated by the first processor, the second processor starts execution of the second control program to cause a control target device to start preparation operation nd cpu and executing instructions; see also paragraph 42 wherein second processor is initiated to start execution; also see Figure 6 with executing code by cpuB; see Volp Figure 3B wherein after boot code of second processor is authenticated and then applied, an OS loader is then initiated).
As per claim 6, the Rodgers combination teaches wherein the first processor executes the activation program, to thereby read the second control program from the one ormore storage devcies and transfer the read second control program to a memory associated with the second processor (Rodgers paragraphs 38-39 wherein code is moved from flash memory to private local SRAM of CPU_B; see paragraph 39 wherein after code is decrypted, CPU-B may then execute code accordingly; if CPU_B is authorized to execute decrypted code, the reset status is released (see paragraphs 29 and 44 wherein if CPU_B is not authorized to execute, the cpu would reset; thus, since CPU_B is authorized, the CPU would not reset, which is a release of a reset status) ).
As per claim 7, Rodgers as modified teaches wherein if the reset status of the second processor is released by the first processor, the second processor starts execution of the second control program stored in the memory (see paragraph 39 wherein CPU_B is authorized to execute decrypted instructions; since CPU_B is authorized, the CPU would no longer reset (as seen in paragraphs 29 and 44). 
As per claim 9, Rodgers as modified teaches wherein the activiatin program is stored in the one or more storage devices, as part of the first control program (Rodgers paragraph 38 wherein the programs/codes are stored in flash memory; first and second program may be 
Claim 11 is rejected using the same basis of argumetns used to reject claim 1 above.
Claim 12 is rejected using the same basis of arguments used to reject claim 1 above. 

Claims 1-7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Rodgers combination as applied above, and further in view of Choi et al. US Patent Application Publication 2008/0025503 (hereinafter Choi).
As per claim 8, Rodgers as modified teaches wherein regarding each of the first control program, the second control program, and the aciviation program stored in the one or more storage devices, if the first processor confirms that the respective program is not valid, the first processor gives notification (Rodgers paragraph 46 teaches wherein code is not authenticated, processor B does not execute).  However, Rodgers as modified does not explicitly teach wherein the notification is about detection of alteration in a program.  However, detecting altered code is notoriously well known in the art.  For example, see Choi (paragraph 34, 36, 62, and 63 with checking integrity via hashes; if hash values are the same, it is an indication that the code has not been altered).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rodgers combination with Choi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security which can minimize leakage of confidential data (paragraph 13 of Choi).

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rodgers combination with Choi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security which can minimize leakage of confidential data (paragraph 13 of Choi).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495